Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “low’ in claims 5, 6, and 9-11 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The profile of the intercranial assembly is rendered indefinite using the relative term “low.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devauchelle et al.(US2010/0145162, hereinafter “Devauchelle”).

Regarding claim 11, Devauchelle discloses universal low-profile intercranial assembly (implant device in fig.1) comprising a mounting plate (1, in fig.1) and a low profile intercranial device including a static cranial implant (3, 5, and 6 in fig.1). The specification defines “interdigitating” as “interlocking of three distinct elements (that is, the mounting plate, the static cranial implant and the functional neurosurgical implant) such that the two distinct elements mesh together to ultimately define a single product” in [0052] of the USPGPub. version of the specification.  Devauchelle discloses an interdigitating  functional neurosurgical implant (mounting plate 1, static cranial implant 3, 5, and 6 and functional neurosurgical implant 7 interlock with each other as in fig.1), the low profile intercranial device being shaped and dimensioned for mounting to the mounting plate (1 in fig.1; [0078]); wherein the static cranial implant has a multiple-piece (5, 6 in fig.1) construction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle in view of Singhal et al. (US2005/0004620, hereinafter “Singhal”).

Regarding claims 5,8, Devauchelle discloses universal low-profile intercranial assembly (implant device in fig.1) comprising a mounting plate (1, in fig.1) and a low profile intercranial device including a static cranial implant (3, 5, and 6 in fig.1). The specification defines “interdigitating” as “interlocking of three distinct elements (that is, the mounting plate, the static cranial implant and the functional neurosurgical implant) such that the two distinct elements mesh together to ultimately define a single product” in [0052] of the USPGPub. version of the specification.  Devauchelle discloses an interdigitating  functional neurosurgical implant (mounting plate 1, static cranial implant 3, 5, and 6 and functional neurosurgical implant 7 interlock with each other as in fig.1), the low profile intercranial device being shaped and dimensioned for mounting to the mounting plate (1 in fig.1; [0078]); wherein the mounting plate (1 in fig.1) includes an outer first surface, an inner second surface, and a peripheral edge extending between the first surface and the second surface (see annotated fig. 1 below), as well as a center aperture accommodating the static cranial implant (5 in fig.1). 


    PNG
    media_image1.png
    458
    821
    media_image1.png
    Greyscale


Devauchelle discloses substantially the invention as claimed but failed to disclose that the mounting plate includes an outer convex surface and an inner concave surface. 
However, Singhal discloses low-profile static cranial implant (1201 in fig. 12) includes an outer convex surface (the opposite side of 1202 in fig. 12) and an inner concave surface (1202 in fig.12), which is similar to how the specification defines the concave and convex shape of the inner and outer surfaces, respectively (see [0047] and fig.’s 1 and 2). 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Devauchelle to have the mounting plate to include an outer convex surface and an inner concave surface as taught by Singhal and because the
combination would have yielded the predictable result of permitting implantation at a
location having a curved body structure (see [0115]).
Regarding claim 2, Devauchelle discloses that the mounting plate (1 in fig.1) include a hollowed-out center aperture (space occupied by 13 in fig. 2) shaped and dimensioned for the ready placement and mounting of the low profile intercranial device (3 in fig. 1) therein.
Regarding claim 3, Devauchelle discloses that the static cranial implant includes a hollowed-out center cavity shaped and dimensioned for optimal anatomical placement of the functional neurosurgical implant (7 in fig.1) within the confines of the center cavity.
Regarding claim 4, Devauchelle discloses that the static cranial implant also includes structural elements (9 and 10 in fig.1) accommodating features of the functional neurosurgical implant (7 in fig.1).
Regarding claim 12, while Devauchelle discloses that the implant device can be used for therapeutic purposes (see [0086]) that permits permanent integration of one or more interface devices as close as possible to the organs to be monitored and/or the corresponding electrical equipment implanted in the body (see [0006]), Devauchelle failed to specific treatments claimed including epilepsy, movement disorders, chronic pain, spasticity, cerebral palsy, multiple sclerosis, spinal cord injury, traumatic brain injury, attention-deficit/hyperactivity disorder, or autism. 
However, Singhal discloses a modular implantable medical device (101) may deliver stimulation to the brain of patient (100) to, for example, provide deep brain stimulation (DBS) therapy, or to stimulate the cortex of the brain (see [0055]). Singhal discloses that the Modular implantable medical device (101) may be used to treat any nervous system disorder including, but not limited to, epilepsy, pain, psychological disorders including mood and anxiety disorders, movement disorders (MVD) (see [0055]). 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to Devauchelle use the functional neurosurgical implant of Devauchelle to treat epilepsy, movement disorders or chronic pain in as taught by Singhal to yield the predictable of result of providing specific treatment based on better monitoring of cerebral activity of patients (see [0003] of Devauchelle). There is a reasonable expectation of success in using the device of Devauchelle for specific neurological disorders since Devauchelle discloses that the implant device can be used for therapeutic purposes.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle  in view of Singhal as applied to claim 5 above, and further in view of Majstrorovic (“Critical Analysis on the Anatomics Acrylic Custom Cranial Implant” cited in IDS dated 4/23/2019).

Regarding claim 23, Devauchelle in view of Singhal discloses substantially the invention as recited in claim 5 above, but failed to disclose that the mounting plate is fabricated from clear and/or opaque PMMA (Poly(methyl methacrylate)), PEEK (Polyether ether ketone), PEKK (Polyetherketoneketone), porous polyethylene, titanium alloy, allograft, autograft, xenograft, and/or other tissue-engineered constructs, and wherein the static cranial implant is fabricated from clear and/or opaque PMMA (Poly(methyl methacrylate)), PEEK (Polyether ether ketone), PEKK (Polyetherketoneketone), porous polyethylene, titanium alloy, allograft, autograft, xenograft, and/or various other tissue-engineered constructs.
However, Majstrorovic discloses that the plate is fabricated from clear and /or opaque PMMA (cranial implant is created from polymethyl methacrylate PMMA, which is transparent as illustrated in image on page 4; page 2, paragraph 4-page 3, paragraph 3).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to use PPMA as the material for the implant of Devauchelle in view of Singhal as taught by Majstrorovic since Majstrorovic discloses that the transparency will allow for optical viewing of the brain during installation (see page 3, paragraph 2 of Majstrorovic) and PMMA is inexpensive, low risk of inflammation to surrounding tissue when implanted (page 7, paragraph 2 of Majstrorovic).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle in view of Singhal as applied to claim 5 above, and further in view of Posnick (US2006/0287654, cited in IDS dated 4/23/2019).

Regarding claim 7, Devauchelle in view of Singhal discloses substantially the invention as recited in claim 5 above, but failed to disclose that the mounting plate has a thickness of 1 millimeter to 25 millimeters.
	However, Posnick discloses a cranial implant with a plate having a thickness  of 2 mm (6 in fig. 3 and [0044,0055]). This range can allow a surgeon to select an implant that has the necessary durability and flexibility to augment, contour, or replace a specific cranio-maxillofacial area (see [0055]).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Devauchelle in view of Singhal to include the plate to have a thickness 2 mm as taught by Posnick, since this dimension would allow a surgeon to select an implant that has the necessary durability and flexibility to augment, contour, or replace a specific cranio-maxillofacial area.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle in view of Majstrorovic.

Regarding claim 6, Devauchelle discloses universal low-profile intercranial assembly (implant device in fig.1) comprising a mounting plate (1, in fig.1) and a low profile intercranial device including a static cranial implant (3, 5, and 6 in fig.1). The specification defines “interdigitating” as “interlocking of three distinct elements (that is, the mounting plate, the static cranial implant and the functional neurosurgical implant) such that the two distinct elements mesh together to ultimately define a single product” in [0052] of the USPGPub. version of the specification.  Devauchelle discloses an interdigitating  functional neurosurgical implant (mounting plate 1, static cranial implant 3, 5, and 6 and functional neurosurgical implant 7 interlock with each other as in fig.1), the low profile intercranial device being shaped and dimensioned for mounting to the mounting plate (1 in fig.1; [0078]). Devauchelle discloses substantially the invention as claimed but failed to disclose that the mounting plate is fabricated from clear and/or opaque PMMA, PEEK, PEKK, porous polyethylene, titanium alloy, allograft, autograft, xenograft, and/or other tissue-engineered constructs.
However, Majstrorovic discloses that the plate is fabricated from clear and /or opaque PMMA (cranial implant is created from polymethyl methacrylate PMMA, which is transparent as illustrated in image on page 4; page 2, paragraph 4-page 3, paragraph 3).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to use PPMA as the material for the implant of Devauchelle as taught by Majstrorovic since Majstrorovic discloses that the transparency will allow for optical viewing of the brain during installation (seepage 3, paragraph 2 of Majstrorovic) and PMMA is inexpensive, low risk of inflammation to surrounding tissue when implanted (seepage 7,paragraph 2 of Majstrorovic).

Regarding claim 9, Devauchelle discloses universal low-profile intercranial assembly (implant device in fig.1) comprising a mounting plate (1, in fig.1) and a low profile intercranial device including a static cranial implant (3, 5, and 6 in fig.1). The specification defines “interdigitating” as “interlocking of three distinct elements (that is, the mounting plate, the static cranial implant and the functional neurosurgical implant) such that the two distinct elements mesh together to ultimately define a single product” in [0052] of the USPGPub. version of the specification.  Devauchelle discloses an interdigitating  functional neurosurgical implant (mounting plate 1, static cranial implant 3, 5, and 6 and functional neurosurgical implant 7 interlock with each other as in fig.1), the low profile intercranial device being shaped and dimensioned for mounting to the mounting plate (1 in fig.1; [0078]). Devauchelle discloses substantially the invention as claimed but failed to disclose that the cranial implant is fabricated from clear and/or opaque PMMA, PEEK, PEKK, porous polyethylene, titanium alloy, allograft, autograft, xenograft, and/or other tissue-engineered constructs.
However, Majstrorovic discloses that the plate is fabricated from clear and /or opaque PMMA (cranial implant is created from polymethyl methacrylate PMMA, which is transparent as illustrated in image on page 4; page 2, paragraph 4-page 3, paragraph 3).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to use PPMA as the material for the implant of Devauchelle as taught by Majstrorovic since Majstrorovic discloses that the transparency will allow for optical viewing of the brain during installation (see, page 3, paragraph 2 of Majstrorovic) and because PMMA is inexpensive, low risk of inflammation to surrounding tissue when implanted (seepage 7, paragraph 2 of Majstrorovic).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle in view of Posnick.

Regarding claim 10, Devauchelle discloses universal low-profile intercranial assembly (implant device in fig.1) comprising a mounting plate (1, in fig.1) and a low profile intercranial device including a static cranial implant (3, 5, and 6 in fig.1). The specification defines “interdigitating” as “interlocking of three distinct elements (that is, the mounting plate, the static cranial implant and the functional neurosurgical implant) such that the two distinct elements mesh together to ultimately define a single product” in [0052] of the USPGPub. version of the specification.  Devauchelle discloses an interdigitating  functional neurosurgical implant (mounting plate 1, static cranial implant 3, 5, and 6 and functional neurosurgical implant 7 interlock with each other as in fig.1), the low profile intercranial device being shaped and dimensioned for mounting to the mounting plate (1 in fig.1; [0078]). Devauchelle discloses substantially the invention as claimed but failed to disclose that the mounting plate has a thickness of 1 mm to 25 mm.
	However, Posnick discloses a cranial implant with a plate having a thickness of 2 mm (6 in fig. 3 and [0044,0055]). This range can allow a surgeon to select an implant that has the necessary durability and flexibility to augment, contour, or replace a specific cranio-maxillofacial area (see [0055]).

Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Devauchelle to include the plate to have a thickness of 2 mm as taught by Posnick, since this dimension would allow a surgeon to select an implant that has the necessary durability and flexibility to augment, contour, or replace a specific cranio-maxillofacial area.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle  in view of Geisert et al.(US2008/0147076, hereinafter “Geisert”)

Regarding claim 13, Devauchelle discloses an intercranial assembly (implant device in fig.1), comprising: a cranial implant (3) including an outer first surface, an inner second surface, and a peripheral edge extending between the outer first surface and the inner second surface (see annotated fig.1 above). Devauchelle failed to discloses that the cranial implant including topographical markings indicating thickness of the cranial implant and allowing a surgeon to readily and accurately appreciate the thickness of the cranial implant. 
However, Geisert discloses markings 22a, 22b, and 22c that correspond specifically to a first prosthetic implant width size, a second prosthetic implant width size, and a third prosthetic implant width size. The markings 22a, 22b, and 22c preferably indicate the circumference of the cavity and the sufficiency of the cavity in the intervertebral disc space to receive a spinal nucleus implant of a predetermined dimension ([0055]). 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Devauchelle to include topographical markings indicating thickness of the cranial implant and allowing a surgeon to readily and accurately appreciate the thickness of the cranial implant in view of Geisert teaching in order for the surgeon to precisely implant the device.
Regarding claim 14, Devauchelle discloses an interdigitating  functional neurosurgical implant (mounting plate 1, static cranial implant 3, 5, and 6 and functional neurosurgical implant 7 interlock with each other as in fig.1), the low profile intercranial device being shaped and dimensioned for mounting to the mounting plate (1 in fig.1; [0078])..

Regarding claim 15, Devauchelle discloses a mounting plate (1 in fig.1) shaped and dimensioned mounting of the cranial implant therein, the mounting plate (1 in fig.1) including an outer first surface, an inner second surface (see annotated fig.1 above), and a peripheral edge extending between the outer first surface and the inner second surface (see annotated fig.1 above).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle in view of Geisert as applied to claim 13 above, and further in view of Majstrorovic.

Regarding claims 16-18, Devauchelle discloses substantially the invention as recited in claim 13 above, but failed to disclose that the mounting plate and the cranial implant are made of a clear material and are fully lucent and transparent and wherein the clear material is (Poly(methyl methacrylate).
However, Majstrorovic discloses that the plate is fabricated from clear and /or opaque PMMA (cranial implant is created from polymethyl methacrylate PMMA, which is transparent as illustrated in image on page 4; page 2, paragraph 4-page 3, paragraph 3).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to use PPMA as the material for the implant of Devauchelle in view Geisert as taught by Majstrorovic since Majstrorovic discloses that the transparency will allow for optical viewing of the brain during installation (see page 3, paragraph 2 of Majstrorovic) and PMMA is inexpensive, low risk of inflammation to surrounding tissue when implanted (seepage 7, paragraph 2 of Majstrorovic).


Claim(s) 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Devauchelle in view of Geisert as applied to claim 13 above, and further in view of Enomoto et al. (JP 2000339465A, hereinafter “Enomoto”).

Regarding claims 19, 20, and 22, Devauchelle in view of Geisert discloses substantially the invention as claimed but failed to disclose that the topographical markings are composed of contour lines, the contour lines are produced by connecting points of equal thickness together to create a continuous line designating a specific thickness of the cranial implant at the contour line, wherein the contour lines are annotated with numbers indicating the thickness of the cranial implant.
However, Enomoto discloses a method for using contour lines as the guide mark of the position of the depth (Abstract). 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to use contour lines of Enomoto to mark the implant device of Devauchelle in view of Geisert in order to provide guide mark of the depth position of the implant device.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Devauchelle in view of Geisert and Enomoto as applied to claim 20 above, and further in view of Jannetta (US 5,824,332).

Regarding claims 19-22, Devauchelle in view of Geisert and Enomoto discloses substantially the invention as claimed but failed to disclose that the the contour lines are composed of specific colors designating a specific thickness.
However, Jannetta discloses that to facilitate selection and placement, implant 92 can have a color-coded portion, which coding can indicate implant size, final shape, and orientation of the implant curvature (Col.6, lines 47-49). 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to use specific colors as taught by Janetta for the contour lines designating a specific thickness in the device of Devauchelle in view Geisert and Enomoto in order to facilitate the marking of the implant according to its size.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-23 have been considered but are moot because of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D/Examiner, Art Unit 3792            

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792